

117 S2364 IS: Bree’s Law
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2364IN THE SENATE OF THE UNITED STATESJuly 15, 2021Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for demonstration grants and create a Federal Work Group to reduce and prevent the incidence of teen dating violence.1.Short titleThis Act may be cited as Bree’s Law.2.Teen dating violence preventionSection 1708 of the Public Health Service Act (42 U.S.C. 300u–7) is amended by—(1)striking subsection (c) and inserting the following:(c)Certain demonstration projects(1)In generalIn carrying out subsection (b)(3), the Secretary may make grants to carry out demonstration projects for the purpose of improving adolescent health, including— (A)projects to train health care providers in providing services to adolescents; and(B)projects to reduce the incidence of violence among adolescents, particularly violence related to teen dating, which shall include projects to develop and implement educational program to increase abuse awareness and prevention.(2)Authorization of appropriationsFor the purpose of carrying out paragraph (1), there are authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026. ; and(2)by adding at the end the following:(g)Interagency work group(1)EstablishmentThe Secretary shall establish the Federal Interagency Work Group on Teen Dating Violence (referred to in this section as the Work Group).(2)In general(A)CompositionNot later than 120 days after the date of enactment of Bree’s Law, the Secretary shall appoint representatives to the Work Group from the Administration for Children and Families, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Department of Education, the Department of Justice, and other Federal agencies as determined appropriate by the Secretary.(B)ConsultationThe Work Group shall consult with—(i)experts at the State, Tribal, and local levels with relevant backgrounds in reducing and preventing the incidence of teen dating violence;(ii)victims of teen dating violence; and(iii)family members of teens who were killed by a dating partner.(3)DutiesThe Work Group shall—(A)examine all Federal efforts directed towards reducing and preventing teen dating violence;(B)identify strategies, resources, and supports to improve State, Tribal, and local responses to the incidence of teen dating violence;(C)make recommendations to Congress for improving Federal programs and efforts and coordination across such programs and efforts to reduce and prevent teen dating violence; and(D)make recommendations for educating middle and high school students on teen dating violence.(4)Annual report to SecretaryThe Work Group shall annually prepare and submit to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives, a report on the activities carried out by the Work Group under subsection (c), including recommendations to reduce and prevent teen dating violence..